



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge or
    justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 346 or 347,

(ii) an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the complainant of the right to make an application for the order; and

(b)  on application
    made by the complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012, c. 1, s. 29.

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. M.L.,
    2015 ONCA 487


DATE: 20150630

DOCKET: C55930

Cronk, Gillese and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

M. L.

Appellant

Michael Davies, for the appellant

Roger Shallow, for the respondent

Heard: April 24, 2015

On appeal from the sentence imposed on May 18, 2011 by
    Justice
Célynne S.
Dorval of the Ontario Court of
    Justice.

Huscroft J.A.:

[1]

The appellant appeals from the sentencing judges decision declaring him
    a dangerous offender and sentencing him to an indeterminate term of
    imprisonment. The appellant conceded on the Crowns application that he meets
    the criteria required to be designated as a dangerous offender and his
    concession was accepted by the sentencing judge. The only issue was whether the
    appellant should be given an indeterminate sentence or a determinate sentence
    followed by a long-term supervision order. The sentencing judge concluded there
    was no reasonable possibility of the eventual control of the appellant in the
    community and sentenced him to an indeterminate sentence.

BACKGROUND

[2]

The appellant is a 36-year-old man with a lengthy record of sexual
    assault and assault dating back to 1993, when he was a young offender. His
    criminal record includes the following convictions (and corresponding
    sentences):

1993  2
    counts of sexual assault (12 months probation concurrent)

1993 
    Assault (12 months probation)

1997  2
    counts of sexual assault (4 months imprisonment and 2 years                     probation
    concurrent)

1998  Sexual assault (60 days imprisonment and 20 days
    pre-sentence custody)

1998 
    Assault (suspended sentence and 12 months probation)

2001  Assault of peace officer (1 day imprisonment, 36 months
    probation, and 4 months pre-sentence custody)

2002  Sexual
    assault (3 months imprisonment), assault of peace officer (1                       day
    imprisonment and 48 days pre-sentence custody), and assault                     (3
    months imprisonment concurrent)

2005  Sexual assault (2 years less a day imprisonment, 3 years
    probation, and 20 months pre-sentence custody), unlawfully in dwelling house
    (2 years less a day imprisonment, concurrent, and 3 years probation), and
    uttering threats (2 years less a day imprisonment, concurrent, and 3 years
    probation).

[3]

The appellant is deaf and communicates primarily through sign language.

[4]

At trial in 2009, the appellant pleaded guilty to the predicate offences
    (one count of sexual assault and one count of breach of probation). The
    appellant exposed himself to the complainant in the laundry room of the
    apartment building where they both lived. He grabbed her crotch area and tried
    to hold her arms. The complainant pushed the appellant off and he left the
    laundry room. Shortly afterwards, the appellant knocked on the door to the
    complainants apartment and pushed a note under her door. In the note he
    apologized and asked her to have sex with him. He returned to the complainants
    apartment a few minutes later asking that she not get him in trouble. He slid a
    second note under her door again asking her to have sex.

[5]

The matter was adjourned for assessment and associated matters and the
    Crown brought a dangerous offender application in 2011.

TREATMENT HISTORY

[6]

The appellant has a lengthy history of involvement with mental health
    professionals. He has been treated for various sexual and behavioural
    disorders, in one form or another, since at least 1994. His clinical history includes
    the following assessments:

·

1997  Dr. Dickey noted the appellants unwillingness to take
    medication, his impulsivity and lack of appreciation of the consequences of his
    behaviour. The appellants refusal to take medication was also noted by Dr.
    Dickey in 1998. In Dr. Dickeys opinion, the appellant posed a significant risk
    for aggressive behaviour both sexual and otherwise.

·

1997  Dr. Sloman noted the appellants unwillingness to take
    medication on a regular basis and his impulsivity, in addition to his low
    frustration tolerance and distrust of others.

·

2001  Dr. Ward reported some success in treating the appellant
    with antipsychotic drugs. She considered that the appellants hypersexuality
    and psychosis were consistent with bipolar or schizoaffective disorder but did
    not make a definite diagnosis. She confirmed that he suffered from paraphilic
    disorder and polysubstance abuse.

·

2002  Dr. Fedoroff provided an opinion on the use of
    antiandrogens and nonphamaracological measures. Dr. Fedoroff reported that the
    appellant would be willing to try antiandrogen drugs so long as the effects
    were reversible. He recommended increasing the appellants antipsychotic drug
    and adding an antiandrogen drug if the appellants sexual behaviour were not
    controlled.

·

2004  Dr. Ward again assessed the appellant after he was charged
    with sexual assault. The appellant admitted that he was not taking his oral
    medication and that his sex drive decreased after he received intramuscular injections.
    Dr. Ward noted the appellant was difficult to treat because his psychotic
    symptoms interfered with his treatment and he did not fit the criteria for
    schizophrenia or bipolar disorder. His treatment was further complicated by his
    deafness and communications difficulties.

·

2005  Dr. Fedoroff conducted a sexual behaviours assessment. The
    appellant expressed a desire to resume treatment with Dr. Ward and a
    willingness to take medication to reduce his sex drive. Dr. Fedoroff
    recommended antiandrogen medication.

·

2005  Dr. Ward recommended a treatment plan for the appellant
    that included intramuscular forms of antipsychotic and antiandrogen medication,
    along with various forms of counselling and community support, to be continued
    throughout the community supervision portion of his sentence. Dr. Ward
    expressed the view that the appellants risk of reoffending would be reduced to
    a low level with full participation in the program she recommended and that he
    could be managed in the community.

·

2005  Dr. Hector assessed the appellant while he was
    incarcerated at the St. Lawrence Valley Correctional and Treatment Centre. He
    expressed the view that the appellant responded well to medication in an
    institutional setting but was at high risk of recidivism and that compliance
    could not be assured when the appellant returned to the community.

·

2006  Dr. Grey assessed the appellant while he was living at a
    supervised home. The appellant informed him that he did not want to take
    medication and wanted to solve his problems on his own.

EXPERT EVIDENCE AT DANGEROUS OFFENDER HEARING

[7]

The appellant was assessed by two psychiatrists, Dr. Pallandi and
    Dr. Gojer, for the purposes of the dangerous offender hearing. Both
    testified on the appellants long term risk and treatability. In addition, Dr. Ward
    reported to the Court on the question of criminal responsibility. The appellant
    admitted to Dr. Ward that he had stopped taking his medication in 2008.
    Dr. Ward noted that the appellant continued to show poor insight into his
    need to take medication unless he is incarcerated.

[8]

Dr. Pallandi agreed with Dr. Ward that the appellant has a psychotic
    disorder not otherwise specified and that he has difficulty controlling his
    impulses, planning, and using language. He described the appellant as having a
    courtship disorder and suffering from an antisocial personality disorder. He expressed
    the opinion that the various treatments required by the appellant could only be
    provided in a secure setting in order to ensure that they are provided concurrently.

[9]

Dr. Gojer expressed the view that the appellant has a schizoaffective
    disorder that causes him to lose touch with reality. He agreed that this could
    also be diagnosed as a psychotic disorder not otherwise specified and that the
    treatment for both conditions was the same. He agreed that the appellant also
    likely suffers from Fetal Alcohol Syndrome, polysubstance abuse, sexually
    deviant behaviour, and has severe social skills deficits.

[10]

Both
    Dr. Pallandi and Dr. Gojer expressed the view that the appellant poses a high
    risk of reoffending. Dr. Pallandi described the appellant as being at a high
    or even very high risk of recidivism with respect to sexual offences, noting a
    progression in the intrusiveness of the appellants conduct towards women of
    all ages who may come into contact with him. He was not optimistic about
    controlling the risk posed by the appellant. Dr. Gojer described the appellant
    as being at a high risk to reoffend, but expressed the view that there is a
    reasonable possibility of controlling the risk presented by the appellant
    following treatment in a corrections institute, if the appellant is supervised
    and receives the recommended treatments concurrently. He added that the risk
    increased if one component of the treatment was missing.

THE SENTENCING JUDGES REASONS FOR DECISION

[11]

The
    sentencing judge rejected the Crowns position that the appellant bore the
    burden of establishing manageability in the community. She noted that the overall
    objective of the dangerous offender legislation is the prevention of future
    offences and the protection of the public. As a result, the sentencing judge
    stated, at para. 107, that there must be more than an expression of hope
    concerning a reasonable possibility of eventually controlling the offenders
    risk in the community. There must be evidence of treatability indicating that
    the offender can be treated within a definite period of time. She understood
    the reasonable possibility concept as requiring a degree of realism.

[12]

The
    sentencing judge noted the requirement of an evidentiary basis for
    contingencies in a proposed treatment plan, as well as the need to make a
    finding concerning the appellants present and future willingness to take his
    medication. She stated, at para. 112, that eventual control of the risk posed
    by the appellant requires a determination that the risk posed by the offender
    will be controlled not only during the supervision order, but also at the
    conclusion of that order, when the offender is no longer supervised. Citing
    this courts decision in
R. v. D.V.B
., 2010 ONCA 291, 100 O.R. (3d) 736,
    at para. 57, she noted that all that is required is that there be a reasonable
    possibility that such control can be achieved.

[13]

The
    sentencing judge found that Dr. Pallandi and Dr. Gojer identified numerous risk
    factors including the appellants psychotic and sexual deviant disorders; his
    inability to control his impulses; his substance abuse issues; his
    unwillingness to comply with medication; his isolation as a result of his deafness;
    and his deafness. She found that the appellant requires an extensive and varied
    package of treatment, which she summarized as follows, at para. 116:

-

Sex
    offending counselling to deal with: childhood abuse, self-esteem, consensual
    behaviour, respect towards women, and management of sexual impulses;

-

Psychological
    treatment while in custody to deal with: cognitive development, life skills,
    socialization development, empathy development, impulsivity control tools,
    independent living skills, and anger management;

-

Intramuscular
    anti-psychotic and anti-androgen medication;

-

Residence
    in a supervised all-male setting upon release;

-

No
    access to pornography;

-

No
    access to drugs and alcohol;

-

Supervision
    by males; and

-

Supervision
    by staff with training as to signs of relapse.

[14]

The
    sentencing judge noted, at para. 116, Dr. Gojers opinion that the appellant
    requires one-on-one counselling for the first 7-10 years.

[15]

The
    sentencing judge found that although anti-psychotic medication assists the
    appellant in dealing with his psychosis, it does not deal with all of his
    sexual offending and impulsive behaviours, at para. 117. Moreover, she
    concluded that Selective Serotonin Reuptake Inhibitors (SSRIs) were
    ineffective to curb the appellants sexual behaviour and were not injectable in
    any event, at para. 118. The sentencing judge noted, at paras. 119-20, the
    appellants long history of non-compliance with medication, not only because of
    its side effects but also because of his total lack of insight in his mental
    illness and his sexual deviance disorder. She found that the appellant would
    only comply with the requirement to take medication if he is constantly
    supervised to do so and feels forced to do so. Deterrence has had little effect
    on [him] in the past I find that [he] would not consistently take
    anti-psychotic and anti-androgen medication willingly after the maximum period
    of supervision under [a Long Term Offender (LTO) designation], at para 123.

[16]

Concerning
    psychological treatment, the sentencing judge found no evidence that the
    various counselling programs the appellant requires could be offered
    concurrently in the community by male-only counsellors on a one-on-one basis.

[17]

The
    sentencing judge concluded, at para. 127:

My findings that he will continue to resist to take medication
    and that the concurrent counseling he requires cannot be provided in the
    community, lead me to the conclusion that there is no reasonable possibility of
    eventual control over the risk he poses.

ISSUES

[18]

The
    appellant raises three grounds of appeal. First, the appellant submits that the
    sentencing judges decision to impose an indeterminate sentence was
    unreasonable. Second, the appellant says the sentencing judge misapprehended
    the evidence concerning his compliance with medication. Third, the appellant
    submits that the sentencing judge failed to consider the states obligation to
    provide him with sign language interpretation as required by the Supreme
    Courts decision in
Eldridge
v. British Columbia (Attorney General)
,
    [1997] 3 S.C.R. 624.

[19]

I
    address each ground below.

ANALYSIS

Issue One
: Was the
    sentencing judges decision to impose an indeterminate sentence unreasonable?

[20]

The
    sentencing judge conducted a detailed review of the evidence and her findings
    are to be accorded deference:
R.
    v. I.M.C
., 2014 ONCA 312,
    120 O.R. (3d) 1, at para. 70;
R. v. Ramgadoo
, 2012 ONCA
    921, 300 O.A.C. 149, at para. 42.

The question is whether her decision is unreasonable.

[21]

The
    appellant argues that he need not demonstrate either that he can be cured of
    the underlying causes of his criminality or that the risk to the community he
    poses can be reduced to zero. He submits that the sentencing judge had to be
    satisfied only that there was a reasonable possibility that a penitentiary
    sentence followed by a ten-year supervision order would reduce his risk of
    reoffending to an acceptable level.

[22]

I
    note that the reasonable possibility standard was used at the dangerous
    offender hearing by agreement of the parties. The
Criminal Code
,
    R.S.C. 1985, c. C-46 was amended in 2008 and as a result, under s. 753(4)(b) or
    (c), a sentence of detention in a penitentiary for an indeterminate period is
    now required unless there is a reasonable expectation that a lesser measure
    will adequately protect the public.

[23]

This
    court has not determined whether there is any meaningful distinction between
    the reasonable possibility and reasonable expectation standards. However,
    several courts have held that the reasonable expectation standard is more
    exacting than the former reasonable possibility threshold: see
R. v.
    Osborne
, 2014 MBCA 73, 306 Man. R. (2d) 276, at paras. 72-73, and the
    cases cited therein.

[24]

The
    difference between the standards was not argued in this case and it is not
    necessary to determine the matter for purposes of this appeal. The appellant
    did not argue that he had been disadvantaged by application of the reasonable
    possibility standard and there is no reason to assume that he was in fact
    disadvantaged. On the contrary, it is arguable that the reasonable expectation
    standard is
more difficult
to meet than the reasonable possibility
    standard. To the extent that this is so, I agree with the Crowns submission
    that the application of the reasonable possibility standard inured to the
    benefit of the appellant.

[25]

The
    sentencing judge summarized Dr. Gojers opinion regarding the eventual control
    of the appellants risk, as follows, at para. 86:

Dr. Gojer stated that he believed that if [the appellant]
    received treatment in the penitentiary and all of his recommendations were put
    in place upon release, it would be theoretically possible that control would be
    achieved within 10 years.

[26]

She
    also stated, at para 127:

[I]f all [Dr. Gojers] recommendations were put in place it
    would be theoretically possible to achieve control of the risk posed by [the
    appellant] within 10 years.

The sentencing judge added that the Court could not
    deal with theoretical possibilities when the protection of the public is at
    stake.

[27]

The
    appellant takes issue with the sentencing judges characterization of
    Dr. Gojers opinion. Specifically, the appellant states that Dr. Gojer did
    not express the view that reasonable control of his risk in the community was
    only theoretically possible.

[28]

A
    review of Dr. Gojers opinion and testimony confirms that he did not use the
    term theoretically possible. The transcript records the following testimony:

Examination-in-chief

Q: And can you tell the Court what your opinion is with respect
    to the reasonable possibility of managing [the appellant] in the community?

A:  In terms of reasonable possibility, again, these are
    difficult concepts as a psychiatrist to even comment on. All I can say is that
    I know that his major mental illness which has a connection with his sexual
    offending can be treated. Its possible that the antipsychotic drugs will
    contain him. Superimposed on that we have the use of antiandrogens which has
    never been tried on him. There is a reasonable likelihood that the use of
    antiandrogens will contain [the appellant].



If you ask me: how do I add up all these treatments? Would that
    mean theres a reasonable possibility of eventual control? There are two components
    to the reasonable possibility of eventual control. I believe that these
    treatments will work under the supervision of a parole officer, but the second
    component is a more difficult question to answer for you. That question is:
    what would happen to [the appellant] after the long-term offender designation
    is over? Now, thats a very difficult question for me as a psychiatrist to
    answer. I cannot make a prediction. In fact, I am not making any predictions.
    Im using my clinical knowledge to tell you, the Court, how this individual can
    be managed.

I still believe that when I take into consideration the
    treatments, the likelihood of him maturing over a 10-year period, slowing down
    in terms of impulsivity, slowing down in terms of the antisocial behaviours that
    weve talked about, combining with the social network that can be created over
    a 10-year period, that is why in my report I wrote there is a reasonable
    possibility of eventual control. (pp. 833-8)

Cross-examination

Q: Are you prepared to say there is an ascertainable time
    period when he will no longer require those things and he can then live in a
    community on his own and not pose a danger to the public?

A: Im saying that from a clinical perspective, given that
    these other parameters are available, like the
Mental Health Act
, I
    believe that within a 10-year period if he received a period of time
    incarcerated and received that counselling, that clinically its possible.

[29]

It
    is clear that although Dr. Gojer expressed the opinion there was a reasonable possibility
    of eventual control of the appellants risk in the community, he described this
    as a reasonable possibility at a clinical level rather than a theoretical
    possibility.

[30]

In
    my view, however, the difference in terminology is insignificant. Neither Dr.
    Pallandi nor Dr. Gojer could predict whether the high to very high degree of
    risk posed by the appellant could be controlled in the community. It was for
    the sentencing judge to determine whether there was a reasonable possibility of
    eventual control and she did not find that there was such a possibility.

[31]

The
    sentencing judges conclusion is supported by Dr. Pallandis assessment of
    the appellants prospects, which was more pessimistic than Dr. Gojers. Having
    regard to the evidence as a whole, it was open to the sentencing judge to
    regard Dr. Gojers evidence as somewhat speculative in light of the complex
    combination of factors involved in treating the appellant. Her use of the term
    theoretically possible can be understood in this context.

[32]

The
    sentencing judge found that although the appellant responds positively to
    medication, he has a long history of non-compliance based not only on the side
    effects of the medication but his lack of insight into his mental illness and
    sexual deviance disorder. The sentencing judge found, further, there was no
    evidence that counselling would change the appellants insight: he would comply
    only if he is constantly supervised to do so and feels forced to do so, and
    that he would not consistently take medication willingly after the maximum
    period of supervision under an LTO designation. She also found that the concurrent
    and varied treatment the appellant requires on all of the issues was available
    only in custody.

[33]

These
    findings are amply supported by the record. Accordingly, in my view, the
    sentencing judges decision to sentence the appellant to an indefinite term of
    imprisonment is not unreasonable.

Issue Two
: Did the
    sentencing judge misapprehend the evidence concerning the appellants
    medication compliance?

[34]

The
    appellant argues that although the sentencing judge was correct to be sceptical
    about his future compliance with medication, a long term supervision order
    would provide oversight for the taking of medication and force compliance, and
    a failure to comply would result in re-incarceration. He also argues that the
    sentencing judge made findings concerning his impulsiveness and difficulty with
    abstract concepts that were not supported by the evidence, and that she failed
    to consider the potential improvement to his condition that 10-15 years of
    therapy prior to termination of the supervision order would yield.

[35]

There
    is no disagreement that the appellant requires anti-psychotic and sex drive-reducing
    medication for the rest of his life. Nor is there any disagreement that the
    appellant has repeatedly failed to take this medication in the past. The
    sentencing judge accepted Dr. Pallandi and Dr. Gojers evidence that the
    appellant has little insight into his mental illness and sexual deviance
    disorder and found that there was no evidence that counselling would improve
    his insight. Her conclusion on medication is set out in this passage at para.
    123:

When he is facing sentencing and is being assessed, he says he
    will consent to medication to lower his sex drive but does not comply when it
    is prescribed. He even told Dr. Pallandi during his assessment that he would
    consent to take the medication until he was better. [The appellant] will only
    comply if he is constantly supervised to do so and feels forced to do so.
    Deterrence has had little effect on [the appellant] in the past. The
    possibility of imprisonment for breach of an LTO order would have little effect
    on a person who acts impulsively and who has difficulty with abstract concepts.
    He had been warned about the inevitability of dangerous offender proceedings
    by his probation officer and psychiatrist, yet re-offended. Even if breach
    charges did weigh sufficiently on his mind to convince him to take medication,
    I find that [the appellant] would not consistently take anti-psychotic and
    anti-androgen medication willingly after the maximum period of supervision
    under LTO.

[36]

In
    my view, the sentencing judge did not misapprehend the evidence. Her finding
    that the appellant would not consistently take his medication willingly is
    supported on the evidence that was before her. Moreover, as the Crown
    submitted, even if the requirement to take medication were a mandatory part of
    a supervision order, the appellants motivation/willingness to take the
    medication would remain relevant, as he could refuse to cooperate in taking it.

[37]

Finally,
    contrary to the appellants submission, the sentencing judges comments
    regarding the appellants impulsivity and difficulty with abstract cognitive
    functioning are well grounded in the record of the appellants clinical course
    and treatment.

[38]

I
    would reject this ground of appeal.

Issue Three
: Did the
    sentencing judge fail to consider the states obligation to provide sign language
    interpretation to the appellant as required by the Supreme Courts decision in
Eldridge
?

[39]

The
    appellant argues that the sentencing judge erred in finding there was no
    evidence that male-only counselling could be offered in the community or that
    sign-language interpretation for such counselling was available, and that these
    findings were based on a misapprehension of the evidence of Dr. Gojer and a
    failure to consider the decision of the Supreme Court of Canada in
Eldridge
concerning the states obligation under the
Canadian Charter of Rights and
    Freedoms

to provide sign language interpretation.

[40]

In
    my view, there is no merit to this ground of appeal.

[41]

Read
    in context, the sentencing judge found it unreasonable to expect that the
    concurrent counselling the appellant requires could be provided by male-only
    counsellors on a one-to-one basis in the community. The sentencing judge
    accepted the testimony from both Dr. Pallandi and Dr. Gojer that the appellant requires
    concurrent treatment for his various conditions and agreed with Dr. Pallandi
    that the array of concurrent treatment he requires could be achieved only in
    custody.

[42]

I
    am satisfied that the sentencing judge did not rule out a long-term supervision
    order on the basis that sign language interpretation was not funded in the
    community. Sign language interpretation is a component of the treatment the
    appellant requires and there is no dispute concerning the states
Charter
obligations to the appellant in this case. The Crown accepts the necessity and
    requirement of sign-language interpretation in the provision of medical and
    other treatments to offenders that are subject to state supervision, regardless
    of the nature of the sentence imposed.

DISPOSITION

[43]

Accordingly,
    I would dismiss the appeal.

Released: June 30, 2015 EEG

Grant
    Huscroft J.A.

I
    agree E.A. Cronk J.A.

I
    agree E.E. Gillese J.A.


